The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16, 19 and 21 are rejected under 35 U.S.C. 102(a) (1 and 2) as being anticipated by Arakawa, Tomiyuki, US 20040013339 A1. 
Regarding claim 14, Arakawa teaches a photonic integrated circuit (see figs. 1-3 and at least abstract) comprising: 
a Mach-Zehnder optical interferometer (see figs 1 , 3, pa. 0010) having:
a first waveguide arm and a second waveguide arm (clearly shown in at least fig. 1 and 3 with three waveguide arms, and see at least parag. 0010, 0017), the first waveguide arm having a first port and a second port at opposite ends of the first waveguide arm 110 (clearly shown in at least fig. 1 and/or 3 with waveguide arms each having input/output port, see at least parag. 0021, 0024), and the second waveguide arm (i.e., waveguide 110 with input port 121) having a third port and a fourth port (see ports 121, 127) at opposite ends of the second waveguide arm (clearly shown in at least fig. 1/3, at least parag. 0021, 0024); wherein a portion of the third port is doped to induce optical absorption (see at least fig 1b.and parag. 0018-0019; in addition see pa. 0021).
15.    (Previously presented) The photonic integrated circuit of claim 14, wherein the Mach-Zehnder optical interferometer further comprises a first 2x2 optical coupler between the third port and the fourth port (clearly shown in at least figs. 1-3).
16.    (Previously presented) The photonic integrated circuit of claim 15, wherein the first 2x2 optical coupler is also between the first port and the second port (clearly shown in at least fig. 1 or 3).  
19.    (Previously presented) The photonic integrated circuit of claim 15, wherein the Mach-Zehnder optical interferometer further comprises a second 2x2 optical coupler between the third port and the fourth port (clearly shown in at least fig. 1 and 3).
21. (Previously presented) The photonic integrated circuit of claim 14, wherein the Mach- Zehnder optical interferometer is disposed on a silicon substrate (see pa. 0018).  
 

Claim(s) 14-16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Schunk, US 5784505 A.
Regarding claim 14, Schunk teaches a photonic integrated circuit (see fig. 1 and at least summary) comprising:  
a Mach-Zehnder optical interferometer (see fig 1 and at least col. 5, 2nd parag.) having:
a first waveguide arm and a second waveguide arm (clearly shown in at least fig. 1 and at least col. 2, lines 39-65), the first waveguide arm having a first port and a second port at opposite ends of the first waveguide arm (clearly shown in at least fig. 1 with waveguide arms each having input/output port 34,35 42,43),  and the second waveguide arm (i.e., waveguide 39 with input/output ports 37/43) having a third port (i.e., 43) and a fourth port (i., 37) at opposite ends of the second waveguide arm (clearly shown in at least fig. 1); wherein a portion of the third port (i.e., 42) is doped to induce optical absorption (see col. 4, 2nd parag.).

Schunk further teaches:
15.    (Previously presented) The photonic integrated circuit of claim 14, wherein the Mach-Zehnder optical interferometer further comprises a first 2x2 optical coupler between the third port and the fourth port (clearly shown in at least figs. 1).
16.    (Previously presented) The photonic integrated circuit of claim 15, wherein the first 2x2 optical coupler is also between the first port and the second port (clearly shown in at least fig. 1).
19.    (Previously presented) The photonic integrated circuit of claim 15, wherein the Mach-Zehnder optical interferometer further comprises a second 2x2 optical coupler between the third port and the fourth port (clearly shown in at least fig. 1).
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa, US 20040013339 A1, as applied in rejection of claims 14-15, 16, 19and 21, and further in view of “Tomlinson” et al., US 20020150331 A1.  
Regarding claims 22-23, however, Arakawa is silent on wherein the portion of the third port is p-doped or n-doped, while expressing that the dopant is used for amplifying signal/light as well as to control the luminous intensity (at least pa. 0019). Such extremely conventional doping type(s) is taught by Lipson.   Lipson teaches optical waveguide with the light absorptions of n-doped and/or p-doped for purpose of light/signal amplification (see col. 4, lines 43-50).  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify a portion of the waveguide arm input/output port (i.e., 3rd port) with the light absorbing dopant to provide signal amplification with absorption wavelength corresponding to the wavelength of the laser output signal (pa. 0007).       

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schunk, US 5784505 A, as applied in rejection of claims 14-15, 16, 19and 21, and further in view of “Tomlinson” et al., US 20020150331 A1.  
Regarding claims 21-23, Schunk further teaches wherein the Mach- Zehnder optical interferometer is disposed on a substrate 50.  However, Schunk is silent on wherein the substrate is a silicon substrate and the portion of the third port is p-doped or n-doped, while expressing that the dopant is used for light/signal amplification (at least abstract). Such extremely conventional doping type(s) is taught by Lipson.   Lipson teaches a silicon substrate (col. 3, lines 14-21) having optical waveguide with the light absorptions of n-doped and/or p-doped for purpose of light/signal amplification (see col. 4, lines 43-50).  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify a portion of the waveguide arm input/output port (i.e., 3rd port) with the light absorbing dopant to provide signal amplification with absorption wavelength corresponding to the wavelength of the laser output signal (pa. 0007).       

Claim 14-17, 19, 21, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Digonnet”; Michel J. F. et al. US 5920666 A, and further in view of Arakawa, Tomiyuki, US 20040013339 A1.  
	Regarding claims 14, Digonnet teaches a photonic integrated circuit (clearly shown in at least fig. 3) comprising: 
a Mach-Zehnder optical interferometer (see at least abstract) having: 
a first waveguide arm and a second waveguide arm (clearly shown in at least fig. 3), the first waveguide arm having a first port 325 and a second port 370 at opposite ends of the first waveguide arm, 
and the second waveguide arm having a third port 365 and a fourth port 320 at opposite ends of the second waveguide arm (clearly shown in at least fig. 3).

    PNG
    media_image1.png
    490
    675
    media_image1.png
    Greyscale
 
Digonnet also teaches portion(s) 345/350 of the optical waveguide between the input/output arm ports 315/370 and 365/310 can be doped (see fig. 3). 
However, in fig. 3 (embodiment photonic circuits) Digonnet does not explicitly teach wherein a portion of the third port is doped to induce optical absorption.  Though in another embodiment the waveguides are in the worm of fiber waveguides (fig. 2C), Digonnet for purpose of temperature stabilization at the two arms of the waveguide uses dopants at both arms, including all input/output ports to ensures that the two arms 235, 240 are essentially identical, and thus that the two arms 235, 240 respond nominally the same way to external temperature changes, so that the interferometer bias remains stable (see at least col. 13, end parag.).  For purpose of clarity and motivation in doping of the waveguide port(s) in integrated photonic circuits, Arakawa teaching include a Mach-Zehnder optical interferometer (see figs 1/3) having a first waveguide arm and a second waveguide arm on a silicon substrate in which at least one port (i.e., 121) is doped to induce optical absorption (see parag. 0018-0019; in addition see pa. 0021).  Thus, Arakawa provides the teaching of using dopant for amplifying signal/light as well as to control the luminous intensity (at least pa. 0019). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify a portion of the waveguide arm port (i.e., 3rd port) with the light absorbing dopant as taught by Arakawa for purpose of amplifying the input signal/light output and/or to control the luminous intensity (at least pa. 0019). 
	Regarding claims 15-17, 19, 21 and 26, Digonnet further teaches:
15.  The photonic integrated circuit of claim 14, wherein the Mach-Zehnder optical interferometer further comprises a first 2x2 optical coupler 360/350 between the third port and the fourth port (clearly shown in at least fig. 3). 
16.  The photonic integrated circuit of claim 15, wherein the first 2x2 optical coupler is also between the first port and the second port (clearly shown in at least fig. 3).  
17.  The photonic integrated circuit of claim 14, wherein the Mach- Zehnder optical interferometer is configured to be operated as a modulator (see col. 7, lines 32-45; col. 8, 2nd pa.).  
19.  The photonic integrated circuit of claim 15, wherein the Mach-Zehnder optical interferometer further comprises a second 2x2 optical coupler between the third port and the fourth port (clearly shown in at least fig. 3).   
21.  The photonic integrated circuit of claim 14, wherein the Mach- Zehnder optical interferometer is disposed on a silicon substrate (clearly shown in at least fig. 3). 
26. The photonic integrated circuit of claim 14, wherein the portion of the third port is doped to induce optical absorption through free-carrier absorption (see at least figs. 1-3, and at least  col. 6, last parag., col. 14, line 53-col. 15, line 19 and col. 16, 1st parag.).
 
Claims 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over “Digonnet”; et al.  and Arakawa, as applied to claims 14-17, 19, 21 and 26-27, above, and further in view of “Lipson” et al., US 8805130 B2.
Regarding claims 22-23 and 25, Digonnet further teaches that the electrons in the absorption region fall from higher energy level to ground/lower energy level and that the concentration of dopants (see figs. 4A-C with relevant disclosure)  the concentration of dopants can be on the order of 50,000 parts per million (see col. 14, lines 55-63).  
However the combination of Digonnet and Arakawa do not specifically state that wherein the portion of the third port is p-doped, or n-doped, and/or comprises an electron concentration between 1019 cm-3 and 5x102° cm 3  and/or 1020 cm-3.  
Nonetheless, such centration of electron doping is conventional (cited references), and for example Lipson teaches optical waveguide see col. 3, lines 11-51; and using free carrier/electrons (at least pa.16, lines 16-39) in various concentration; and the light absorptions of n-doped and/or p-doped  concentration can range from  1014 cm-3 to 1022 cm-3 (see col. 4, lines 43-50).  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify a portion of the waveguide arm input/output port (i.e., 3rd port) with the light absorbing dopant similar to the light absorbing portions 345/350 to provide a photonic integrated circuit that provides selective wavelength blocking of the light beam.       
	      Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Argument
Applicant's arguments filed on 03/07/2022, have been considered but but they are not found persuasive.   
Applicant asserts that the applicant has made an amendment (“per examiner’s proposal”).  The examiner responds that no such amendment has been made to the scope of the claim and in fact the scope of the claim is analogous to the claim  (02/01/2021) in which the examiner has rejected all the claims. 
If applicant disagrees with the examiner’s rejection, the applicant is invented to proceed to file Appeal/Pre-Appeal Brief. Otherwise any further amendment to scope of the claim would require a new comprehensive search in which the applicant may proceed for filing of RCE.      

Note the examiner’s arguments on 4/2/2021 that is also relevant to this office action as follows: 
The relevant and direct applicant’s arguments on the prior art rejection was  directed to as follows:
‘Digonnet discusses that doping outside the useful region of a fiber Mach-Zehnder 
interferometer in which signal switching occurs is detrimental because such doping undesirably results in loss of pump power. "FIGS. 2A, 2B, 2C and 2D illustrate embodiments of an exemplary all-optical Mach-Zehnder fiber switch 200 constructed in accordance with the present invention." (Digonnet; col. 9, lines 35-37). As mentioned earlier, the situation is not the most desirable from the standpoint of pump power, since the portion of pump power absorbed by the lead fiber 220 and the fiber coupler 230 is wasted, in the sense that the phase shift it produces does not contribute to any useful switching of the signal. However, it may be more practical to fabricate a switch as represented by FIG. 2C than as represented by FIG. 2A or 2B, because in the former there is no need to splice the doped fiber to the undoped fiber prior to fabricating the Mach Zehnder interferometer 200." (Col 12, 11. 33-48).  Thus, a person of ordinary skill in the art would have recognized that Digonnet teaches away from doping the leads of a Mach-Zehnder interferometer except in the limited circumstance in which using optical fibers with doped leads allows for fabrication of a Mach-Zehnder fiber switch without having to perform fiber splicing’.
The examiner responds that as applicant has stated above, figure 2c is the most desirable of all figs 1-2a-d since at least it does not require fiber splicing that may lead to a certain loss of optical power.  Secondly, because of environmental thermal fluctuation, if the lengths of the first arm and the second arm of the waveguides of MZI are not precisely the same then there would be undesirable slow residual switching due to thermal gradients between the two arms and thus Digonnet’s solution is having both arms doped, as in FIG. 2C, then ensures that the two arms 235, 240 are essentially identical, and that the two arms 235, 240 respond nominally the same way to external temperature changes, so that the interferometer bias remains stable (see col. 13, 2nd parag.).  
	Thus, doping of the ports of the MZI waveguides are for special or desired purposes such as temperature stabilization of the MZI waveguides in case of the fig. 2c. 
	As for the doping of a waveguide port (i.e., port 3) of the MZI in fig. 3, as discussed above it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify a portion of the waveguide arm port (i.e., 3rd port) with the light absorbing dopant as taught by Arakawa for purpose of amplifying the input signal/light output and/or to control the luminous intensity (at least pa. 0019).
	
The examiner further notes that the claimed invention of the applicant is too broad and does not distinguishes it from the teachings of the prior art.
As the applicant’s invention is directed to dope a port of the MZI waveguide to a specific concentration level (i.e., 1E20) that would terminate signal/light transfer at the end of the waveguide port.   
[pa. 0029, pub.] respectively, where N and P are the concentrations of free electrons and holes, in cm.sup.-3.  For example, if an n-doped region with an electron 
concentration of 1E19 is used as the waveguide terminator, assuming a 
confinement factor of close to 1, the absorption coefficient is 85 cm.sup.-1 or 
about 370 dB/cm.  So an absorber with 1.5 mm length is sufficient to produce an 
attenuation of more than 55 dB.  The change in the refractive index is about 
-8.8E-3, which corresponds to a reflection level of only -58 dB, negligible for 
most applications.  For an even higher doping level of 1E20, the absorption 
coefficient becomes 3700 dB/cm (an absorber length of merely 150 micrometers 
produces an attenuation of more than 55 dB), 

	Thus, such termination with doping concentration level (i.e., 1E20) of waveguide port that would terminate signal/light transfer at the end of the waveguide port is missing from the claimed invention.

On the latest interview request form (AIR) on 02/01/2021, the applicant is kindly reminded that the examiner allows only one interview normally set for 1/2 hour after non-final rejection, and if deemed to be useful or non-redundant, that may be requested either before filing the applicant’s response to the non-final rejection or upon filing the response. Further, applicant’s request for the Primary Examiner’s supervisor to be present at each interview is not a matter of right, but it is the examiner supervisor’s preference whether to be present at the interview.  

THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9:30 AM -17 PM9-5 M-F[ 3 ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAVEH C KIANNI/           Primary Examiner, Art Unit 2883